ILLINOIS OFFICIAL REPORTS
                                         Appellate Court




                      In re Marriage of Razzano, 2012 IL App (3d) 110608




Appellate Court            In re MARRIAGE OF BRENDA LYNN RAZZANO, n/k/a Brenda Lynn
Caption                    Gorski, Petitioner-Appellee, and DANA LOUIS RAZZANO,
                           Respondent-Appellant.



District & No.             Third District
                           Docket No. 3-11-0608


Filed                      November 14, 2012


Held                       The parties’ handwritten note on their marital settlement agreement
(Note: This syllabus       redefining “child support” to include post-secondary-education expenses
constitutes no part of     excluded section 513 of the Illinois Marriage and Dissolution of Marriage
the opinion of the court   Act from consideration in determining the amount respondent was
but has been prepared      required to pay, and the trial court properly used section 505(a) of the Act
by the Reporter of         in modifying respondent’s payment for such expenses, rather than section
Decisions for the          513(a)(2).
convenience of the
reader.)


Decision Under             Appeal from the Circuit Court of Iroquois County, No. 90-D-97; the Hon.
Review                     Kenneth Leshen, Judge, presiding.



Judgment                   Affirmed.
Counsel on                 George P. Cuonzo, of Razzano Law Offices, of Watseka, for appellant.
Appeal
                           Christopher Bohlen, of Barmann, Bohlen, Jacobi & Cieslik, P.C., of
                           Kankakee, for appellee.


Panel                      JUSTICE CARTER delivered the judgment of the court, with opinion.
                           Justice Lytton concurred in the judgment and opinion.
                           Justice McDade concurred in part and dissented in part, with opinion.




                                             OPINION

¶1          The petitioner, Brenda Lynn Razzano, now known as Brenda Lynn Gorski, filed a motion
        to modify child support, alleging changes in circumstances in the income of her ex-husband,
        Dana Louis Razzano, and in the needs of the parties’ two children, Maria and Joseph. Brenda
        also filed, in the alternative, a petition for educational support. The circuit court granted
        Brenda’s motion to modify child support, and Dana appealed. On appeal, Dana argues that
        the court erred when it modified child support pursuant to section 505(a) of the Illinois
        Marriage and Dissolution of Marriage Act (Act) (750 ILCS 5/505(a) (West 2004)), rather
        than under section 513(a)(2) of the Act (750 ILCS 5/513(a)(2) (West 2004)). We affirm.

¶2                                             FACTS
¶3          Brenda and Dana married in February 1983. They had two children during the marriage,
        Maria, born in 1986, and Joseph, born in 1989. In 1992, the parties divorced. A separation
        agreement (the Agreement) entered into by the parties was incorporated by the circuit court
        into the judgment of dissolution of marriage. In the Agreement, the parties agreed that
        Brenda would have custody of the children. They also agreed that Dana would pay Brenda
        $600 per month in child support, and that “[Dana’s] obligation for the support and
        maintenance of each child shall continue until the child attains full emancipation as defined
        in this Agreement.” In relevant part, the Agreement defined emancipation as including “the
        child’s reaching age twenty-two (22), so long as the child is attending college full-time, or
        completing college, or terminating full-time attendance at college, whichever shall first
        occur.”
¶4          The Agreement also contained two provisions on education expenses for the children:
        (1) “[Brenda] shall assume responsibility for the expenses of education of the minor children,
        including day care and private school expenses”; and (2) “[t]he parties have made no
        agreement regarding the expenses of education beyond primary education.” However, the
        parties crossed out the second provision and replaced it with a handwritten provision initialed

                                                 -2-
     by the parties that read: “[t]he parties have agreed that the support provision below is in lieu
     of any other obligation by [Dana] for education support.”
¶5       On September 12, 2005, Brenda filed a motion to modify child support, in which she
     alleged that two changes in circumstances had occurred: (1) Dana’s income had substantially
     increased; and (2) the costs of raising the children had increased. Brenda also filed, in the
     alternative, a petition for educational support, in which she requested a contribution from
     Dana for Maria’s post-secondary-education expenses.
¶6       After lengthy procedural delays, Brenda filed supporting memoranda in 2010. In one
     memorandum, Brenda argued that the language of the Agreement defining support intended
     to cover post-secondary-education expenses as well, and requested a modification order
     requiring Dana to pay for support accrued during Joseph’s minority as well as post-
     secondary-education expenses for both children. Alternatively, she argued in a second
     memorandum that Dana should be ordered to pay a portion of the children’s education
     expenses pursuant to section 513(a)(2) of the Act (750 ILCS 5/513(a)(2) (West 2004)).
¶7       At the hearing on the motions, neither of the parties appeared. Initially, the attorneys
     discussed and reached stipulations on the exact amounts of income and expenses that were
     relevant to the circuit court’s decision, including what Dana would owe if the court
     determined that the child support guidelines in section 505 of the Act were applicable. Next,
     the attorneys presented their arguments on the issue of postminority expenses. In his primary
     argument, Brenda’s attorney argued that the court should use the child support provision
     from section 505 of the Act to calculate Dana’s contribution, as the support provision in the
     Agreement treated expenses incurred up to the children reaching age 22–including education
     expenses–as being a part of what was covered by child support. He stated:
         “So the support provision is, assuming that’s controlling, and I have to candidly say that
         I think if [the now-deceased attorney who represented Brenda during the divorce
         proceedings] were here, alive and be able to talk–talk about this as me and use the best
         of our memories, we’d tell you that that had nothing to do with post-high school
         education. But we are–the language is sufficient to cover it and my client is willing to
         accept it on that basis because of the ease that it allows the calculation to be done and
         regardless of what’s been spent by either party.”
¶8       Dana’s attorney argued that it did not matter whether the circuit court considered the
     postminority expenses to be child support or education expenses. Dana’s attorney reasoned
     that because section 505 of the Act provides that child support obligations end when the
     child attains the age of majority, the education-expense provision in section 513 of the Act
     would have to be used to determine Dana’s contribution.
¶9       After taking the matter under advisement, the circuit court issued a ruling in which it
     stated:
             “The Court finds and holds that the plain meaning of the Agreement is that the parties
         intended [Dana’s] payment obligation to be construed as an obligation to pay child
         support up to the occurrence of an emancipating event as defined in the Agreement.
         [Dana’s] obligation shall be interpreted in that light. The Court further holds that
         [Dana’s] child support obligation is modifiable and that the same shall be accomplished

                                               -3-
          through the application of [the section 505] statutory guidelines.”
       Accordingly, the court entered judgment in favor of Brenda and ordered Dana to pay a
       modified amount of child support pursuant to section 505, rather than section 513.
¶ 10      Dana appealed after the circuit court denied his motion to reconsider.

¶ 11                                          ANALYSIS
¶ 12        On appeal, Dana argues that the circuit court erred when it modified child support
       pursuant to section 505(a) of the Act, which provides that child support payments will
       generally be based on a percentage of the paying parent’s income unless the court determined
       that a deviation was appropriate (750 ILCS 5/505(a) (West 2004)). Specifically, Dana
       contends that because section 505(a)’s guidelines apply to child support obligations only
       when the children are under age 18 or under age 19 if they are still in high school (750 ILCS
       5/505(a) (West 2004)), the court should have used section 513 when it modified his child
       support obligation, as section 513 specifically applies to education expenses accruing after
       a child reaches the age of majority (750 ILCS 5/513 (West 2004)).
¶ 13        Generally, with regard to whether the circuit court’s decision to modify child support was
       erroneous, we review that decision for an abuse of discretion. In re Marriage of Rogers, 213
Ill. 2d 129, 135 (2004). At issue in this case, however, is the interpretation and effect of the
       parties’ Agreement, which was incorporated into the dissolution judgment, as it relates to
       whether section 505 or section 513 controls. As noted by our supreme court in In re
       Marriage of Coulter, 2012 IL 113474, ¶ 19, “[a] [joint parenting agreement], like a marital
       settlement agreement ***, is a contract between the parties and, as such, a court’s primary
       objective is to give effect to the intent of the parties, which must be determined only by the
       language of the agreement, absent an ambiguity.” This issue presents a question of law that
       we review de novo. Id.
¶ 14        In relevant part, section 502(a) of the Act states that “[t]o promote amicable settlement
       of disputes between parties to a marriage attendant upon the dissolution of their marriage,
       the parties may enter into a written or oral agreement containing provisions for disposition
       of *** support *** of their children.” 750 ILCS 5/502(a) (West 2004). The terms of such
       agreements “are enforceable by all remedies available for enforcement of a judgment,
       including contempt, and are enforceable as contract terms.” 750 ILCS 5/502(e) (West 2004).
       Further, the terms of such agreements that relate to child support may be modified. 750 ILCS
       5/502(f) (West 2004) (“[e]xcept for terms concerning the support *** of children, the
       judgment may expressly preclude or limit modification of terms set forth in the judgment if
       the agreement so provides”); 750 ILCS 5/510 (West 2004) (providing circumstances under
       which child support can be modified). Our supreme court has recently discussed the
       significance of these types of agreements in Marriage of Coulter, 2012 IL 113474.
¶ 15        In Marriage of Coulter, the parties entered into a joint parenting agreement, which was
       incorporated into the judgment of dissolution. Id. ¶ 3. In that agreement, the parties agreed
       that the mother could remove the children to California if certain conditions were met. Id.
       Just short of two years after the dissolution judgment, when the mother informed the father
       of her intention to remove the children to California, the father attempted to block the

                                                 -4-
       removal via injunction. Id. ¶¶ 4-5. The circuit court denied the father’s petition for an
       injunction, and the father appealed. Id. ¶¶ 5, 7. In an unpublished opinion, this court
       acknowledged that the joint parenting agreement existed; however, this court still reversed,
       finding that the father met the requirements for an injunction. Id. ¶ 9.
¶ 16        On appeal, our supreme court held that this court erred by failing to give effect to the
       parties’ joint parenting agreement. Id. ¶ 38. Because the joint parenting agreement had been
       incorporated into the dissolution judgment, it became an enforceable order of the court.1 Id.
       ¶ 33. Our supreme court emphasized that “when divorcing spouses present a signed [marital
       settlement agreement] or [joint parenting agreement] to the court, the document reflects a
       negotiated agreement. Each party has agreed to certain terms in exchange for other terms, or
       terms may be related to each other.” Id. ¶ 31. If a court altered one of the terms of such an
       agreement, the entire agreement would be impacted. Id. ¶ 31. While the circuit court can
       reject terms in agreements involving children (750 ILCS 5/502(b) (West 2004); In re
       Marriage of McNeil, 367 Ill. App. 3d 676, 685 (2006); see Marriage of Coulter, 2012 IL
113474, ¶¶ 25, 28), our supreme court also stated that the reasons the parties in that case
       agreed to the removal provision were their own and setting aside that agreement would
       frustrate the public policy considerations behind section 502 of the Act (id. ¶ 32).
       Accordingly, our supreme court reversed this court and affirmed the circuit court’s denial of
       the father’s petition for injunction. Id. ¶ 38.
¶ 17        In the Agreement in this case, the parties agreed that Dana would pay child support until
       the children were emancipated, as that term was defined in the Agreement itself. Their
       negotiated definition of emancipation included, in relevant part, “the child’s reaching age
       twenty-two (22), so long as the child is attending college full-time, or completing college,
       or terminating full-time attendance at college, whichever shall first occur.” As section 510(d)
       of the Act indicates, the parties were free to negotiate this definition of emancipation and
       agree that Dana would pay child support beyond the children reaching the age of majority.
       750 ILCS 5/510(d) (West 2004) (recognizing the right of parties to agree to extend child
       support payments beyond the traditional cutoff point of age 18 or age 19 if the child is still
       in high school).
¶ 18        The parties also reached agreements on education and related expenses. They agreed that
       “[Brenda] shall assume responsibility for the expenses of education of the minor children,
       including day care and private school expenses.” In addition, they initially included a
       statement that “[t]he parties have made no agreement regarding the expenses of education
       beyond primary education.” However, they crossed out that provision and replaced it with
       a handwritten provision: “[t]he parties have agreed that the support provision below is in lieu
       of any other obligation by [Dana] for education support.” The handwritten provision was
       initialed by both parties. In doing so, the parties evinced the intent to satisfy all education
       expense obligations and considerations in the context of Dana’s child support payment,


               1
                 We also note that our supreme court stated that under section 502, an agreement “that is set
       forth in the judgment or is incorporated by reference is enforceable as both an order of the court and
       as a contract.” Id. ¶ 17.

                                                    -5-
       thereby excluding section 513 from consideration. See, e.g., In re Marriage of Houston, 150
Ill. App. 3d 608, 614 (1986) (in a marital settlement agreement, the parties agreed on an
       amount for child support and also required that the father pay the child’s college expenses;
       by doing so, the parties contracted section 513 considerations out of the determination of the
       amount the father was required to pay); Larsen v. Larsen, 126 Ill. App. 3d 1072, 1073 (1984)
       (the parties contracted out of section 513(a)’s requirement of considering the mother’s ability
       to pay because the marital settlement agreement required the father to pay for all of the
       child’s expenses); In re Marriage of Holderrieth, 181 Ill. App. 3d 199, 206 (1989) (holding
       that the parties contracted out of section 513 in their settlement agreement by requiring the
       father to pay the children’s college expenses and that such agreements will be upheld unless
       clear and convincing evidence is presented to show that the agreement resulted from
       coercion, fraud, or duress; or is contrary to public policy or morals; or is unconscionable);
       see also 2 H. Joseph Gitlin, Gitlin on Divorce: A Guide to Illinois Matrimonial Law § 20-10
       (3d ed. 2012); accord In re Marriage of Petersen, 2011 IL 110984, ¶ 18 (ordering the circuit
       court to recalculate the father’s obligation for education expenses pursuant to section 513,
       as the marital settlement agreement reserved the issue of education expense contribution,
       rather than setting concrete obligations to pay); In re Marriage of Spircoff, 2011 IL App (1st)
103189, ¶ 20 (when parties agree to pay for the college expenses of their children in a marital
       settlement agreement but do not include a specific amount, courts will still honor the
       agreement and will determine parental contributions later); In re Marriage of Koenig, 2012
IL App (2d) 110503, ¶ 17 (same).
¶ 19        Even though Brenda’s attorney stated at the modification hearing that to the best of his
       memory, he believed the Agreement had nothing to do with post-secondary-education
       expenses, that belief does not change the impact of the unambiguous statement in the
       Agreement itself. The record in this case reflects no attempt by either party to reform the
       language of the Agreement to indicate the parties did not intend to cover postsecondary
       education; in fact, the modification of the Agreement via handwritten note indicates just the
       opposite. Rather than reserve the issue for future determination, the parties agreed to redefine
       “child support” to include post-secondary-education expenses. As the Agreement was
       incorporated into the judgment of dissolution, it was an enforceable order of the court.
       Marriage of Coulter, 2012 IL 113474, ¶ 22. Under the circumstances of this case, we hold
       that the circuit court did not err when it used the guidelines in section 505(a) to modify
       Dana’s child support obligation, rather than section 513(a)(2). See Anderson v. Heckman,
       343 Ill. App. 3d 449, 452-53 (2003); In re Marriage of Hightower, 358 Ill. App. 3d 165, 171-
       72 (2005).

¶ 20                                   CONCLUSION
¶ 21      The judgment of the circuit court of Iroquois County is affirmed.

¶ 22      Affirmed.

¶ 23      JUSTICE McDADE, concurring in part and dissenting in part.

                                                 -6-
¶ 24        The majority has affirmed the decision of the circuit court of Iroquois County modifying,
       pursuant to section 505 of the Illinois Marriage and Dissolution of Marriage Act, the child
       support agreed upon by the parties in their separation agreement and incorporated into the
       judgment of dissolution of marriage in 1992. For the reasons that follow, I concur in part and
       respectfully dissent in part from that decision.
¶ 25        I agree with the majority that the trial court had the power to modify the child support as
       it did and I agree that doing so with regard to Maria’s increased medical expenses was
       appropriate. The reason for my dissent is that it seems clear from the briefs in our court and
       the arguments in the trial court that Brenda’s primary goal was to impose a new obligation
       on Dana to share in the expenses of the children’s college education. Starting from that
       premise, the language in the separation agreement is critical to my dissent.
¶ 26        In a separate article VI, entitled “Education of Children and Related Expenses,” there
       were two original provisions:
                “1. The Wife shall assume responsibility for the expenses of education of the minor
            children, including day care and private school.
                2. The parties have made no agreement regarding the expenses of education beyond
            primary education.”
       As can be seen, it was initially made clear that Brenda would be responsible for the day care
       and private school education of the minor children and that the parties had made no
       agreement regarding educational expenses beyond primary school. Those provisions also
       make it clear that any obligation for Dana to contribute to the children’s education expenses
       is separate and distinct from his general child support obligation, which appears in a different
       Article.
¶ 27        However, the second provision in the education section was modified by handwritten
       strikeouts and additions to read:
                “2. The parties have agreed that the support provision below is in lieu of any other
            obligation of the defendant for education support.”
       I read this provision as saying that as long as Dana pays the support as required in the
       agreement, he has no obligation to pay for education expenses. I believe this is consistent
       with the plain meaning of the phrase, “in lieu of.”2
¶ 28        Apparently Brenda perceived its meaning this way as well, as is shown by two facts: first,
       her motion to modify child support was accompanied by a separate petition for educational
       support, and, second, she made a judicial admission that the modified provision excluded
       post-secondary-education expenses.
¶ 29        For these reasons, I cannot agree with the majority’s conclusion that in making the
       handwritten modification “the parties evinced the intent to satisfy all education expense
       obligations and considerations in the context of Dana’s child support payment, thereby
       excluding section 513 from consideration.” (Emphasis in original.) See supra ¶ 18. I believe


               2
                 Black’s Law Dictionary 787 (6th ed.1990), defines “in lieu of” as “[i]nstead of; in place of;
       in substitution of. It does not mean ‘in addition to.’ [Citation.]”

                                                    -7-
       the plain language of the modified provision denies the existence of any obligation for Dana
       to pay education expenses.
¶ 30       The cases cited by the majority, In re Marriage of Houston, 150 Ill. App. 3d 608 (1986);
       Larsen v. Larsen, 126 Ill. App. 3d 1072 (1984), and In re Marriage of Holderrieth, 181 Ill.
       App. 3d 199 (1989), are distinguishable because, in each, the husband had previously agreed
       to pay education expenses. In the instant case, Dana had not. He had only agreed to pay child
       support until each child reached age 22, “so long as the child is attending college full-time,
       or completing college, or terminating full-time attendance at college, whichever shall first
       occur.” As expressly stated in the Agreement, this was the definition of an “emancipation
       event.” There is no indication that it is a statement of a requirement that Dana share in the
       payment of educational expenses.
¶ 31       I believe my interpretation draws additional support from the fact that when the parties
       divorced in 1992, Maria was six years old and Joseph was three years old. At that time
       Dana’s child support payment was $600 per month. It never increased (nor was it apparently
       intended to increase) to reflect the higher costs associated with high school attendance or the
       extremely high costs of college. There is no evidence in the record that Dana ever paid any
       education expenses or that he was obligated to do so.
¶ 32       All of the foregoing circumstances bring this case more into line with the supreme court’s
       ultimate decision in In re Marriage of Petersen, 2011 IL 110984, ¶ 18, in which the court
       found that the father’s obligation for education expenses had to be calculated using section
       513 because the marital settlement agreement did not establish a concrete obligation to pay
       but instead reserved the issue for later determination. In this case, the separation agreement,
       as incorporated in the judgment for dissolution of marriage, did not reserve the issue but it
       actually excluded any obligation for Dana to pay anything other than simple child support.
       In the instant case, as in Petersen, an effort to impose a new obligation for educational
       expenses or support for nonminor children must be accomplished by way of section 513.
¶ 33       A trial court has the authority to modify a child support provision in a dissolution
       judgment that was entered in accordance with a settlement agreement. In re Marriage of
       Anderson, 405 Ill. App. 3d 1129 (2010). Educational expenses are a form of support, and
       thus, a trial court may also modify an award of educational expenses. In re Marriage of
       Petersen, 2011 IL 110984. Where, however, no prior obligation to pay educational expenses
       has been agreed upon by the parties and ordered by the court, a modification must be made
       under section 513, not section 505. In re Marriage of Petersen, 2011 IL 110984. A trial
       court’s determination to modify a party’s support obligation is reviewed for an abuse of
       discretion. In re Marriage of Waller, 339 Ill. App. 3d 743 (2003).
¶ 34       The balance of my analysis in this dissent will focus solely on whether the propriety and
       amount of any obligation that may be imposed on Dana to pay educational expenses for his
       non-minor children should be determined under section 505 or section 513 of the Act.
       Pursuant to section 505 of the Act, in a proceeding to modify a previously entered child
       support order, a trial “court may order either or both parents owing a duty of support to a
       child of the marriage to pay an amount reasonable and necessary for his support.” 750 ILCS
       5/505(a) (West 2004). “For purposes of [section 505], the term ‘child’ shall include any child


                                                -8-
       under age 18 and any child under age 19 who is still attending high school.” 750 ILCS
       5/505(a) (West 2004). The section 505 guidelines further provide that child support shall be
       set at 20% of the supporting party’s net income for one child, and at 28% for two children.
       750 ILCS 5/505(a)(1) (West 2004).
¶ 35        However, where, as here, the petitioning party seeks to impose a new obligation
       pertaining to nonminor children or for educational expenses on the other party, section 505
       is superceded by section 513, which expressly governs “Support for Non-minor Children and
       Educational Expenses.” 750 ILCS 5/513 (West 2004). Pursuant to this section, the trial
       “court may award sums of money out of the property and income of either or both parties
       ***, as equity may require, for the support of the child or children of the parties who have
       attained majority” in certain instances. 750 ILCS 5/513(a) (West 2004). These instances
       include a “provision for the educational expenses of the child or children of the parties,
       whether of minor or majority age.” 750 ILCS 5/513(a)(2) (West 2004); see In re Marriage
       of Hillebrand, 258 Ill. App. 3d 835 (1994).
¶ 36        In fashioning an award under section 513 of the Act, the trial court “shall consider all
       relevant factors that appear reasonable and necessary, including: (1) The financial resources
       of both parents[;] (2) The standard of living the child would have enjoyed had the marriage
       not been dissolved[;] (3) The financial resources of the child[; and] (4) The child’s academic
       performance.” 750 ILCS 5/513(b) (West 2004).
¶ 37        Thus, “if [a] child has attained majority, the trial court must turn to section 513 when
       deciding whether to award support for that ‘non-minor child.’ ” Waller, 339 Ill. App. 3d at
       748. In Waller, the custodial parent sought to extend a child support order, which was set to
       expire when the minor at issue turned 18 years old, for an additional nine months after the
       child turned 18. There, the court acknowledged that a trial court may award postmajority
       support, but its determination of the propriety and amount of support must be based on
       section 513 of the Act, and not section 505. Waller, 339 Ill. App. 3d 743. Correspondingly,
       the Waller court also concluded that the trial court abused its discretion by refusing to
       consider section 513 of the Act when it modified the parent’s support payments for a
       nonminor. Waller, 339 Ill. App. 3d 743.
¶ 38        Although Waller involved the issue of extending the duration of a child support order due
       to expire when the child reached majority, unlike the situation in the instant case, it also
       applies to the decision to require Dana to pay educational expenses for both his minor and
       nonminor children because it is a new obligation.
¶ 39        By its own terms, section 505 of the Act applies only to children under the age of 18, or
       under the age of 19 and still in high school. Likewise, by its own terms, section 513 of the
       Act applies to the payment of educational expenses for children whether they are minors or
       have attained the age of majority. Consequently, the court should have turned to section 513
       of the Act to calculate any responsibility Dana might have for educational expenses. The
       court abused its discretion by using section 505 of the Act for that purpose.
¶ 40        In summary, I agree with the majority that the trial court had the authority–because the
       parties had defined the emancipation event in their separation agreement beyond the time
       their children reached majority–to modify the existing child support order to cover Maria’s


                                                -9-
       increased medical expenses. Nor was it inappropriate to do so.
¶ 41       However, I believe the totality of the circumstances in this case compels the conclusion
       that Dana had no previously existing obligation to pay educational expenses for his children,
       the trial court abused its discretion in not determining and calculating such an obligation
       pursuant to section 513 of the act. I, therefore, dissent from the decision that a newly created
       responsibility for educational expenses could be achieved by a simple modification of the
       judgment of dissolution of marriage pursuant to section 505.




                                                -10-